It appears that the defendant was, on September 19, 1939, in the Superior Court at Hartford, Connecticut, convicted of the crime of assault with intent to commit rape, and was sentenced to the State Prison for not less than three and not more than seven years.
It is the claim of the plaintiff that she is entitled to a divorce under the provisions of section 5174 of the General Statutes, Revision of 1930, which provides as a ground for divorce "the commission of any infamous crime involving a violation of conjugal duty and punishable by imprisonment in the State Prison." Section 5176 of the General Statutes, Revision of 1930, provides that "when any married person shall have been convicted in the superior court of an offense against chastity, which offense would be a ground for a divorce or for an annulment of the marriage", any person may petition the court before which such conviction was had, for a divorce or annulment, as the case may be. It is clear that this latter statute creates no ground for divorce, and adds nothing to section 5174.
An assault with intent to commit rape is an attempt to commit an offense or act in violation of "conjugal duty." That being so, the offense does not come under the specified ground for divorce.
   The petition for divorce is, therefore, denied.